DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2018 has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations, which under its broadest reasonable interpretation, covers a mental process (concepts performed in the human mind, including an observation, evaluation, judgement and/or opinion). 
Nothing in independent claim 1 precludes the steps from practically being performed in the mind. For example, in claim 1 the limitations “acquiring color information in a predetermined region of a tear fluid interference fringe image” can be done as an evaluation, judgement and/or opinion; “calculating a numerical value representing a color diversity from the color information acquired” can be done as an evaluation and/or judgement; and “using the 
This judicial exception is not integrated into a practical application because the method steps of “acquiring color information in a predetermined region of a tear fluid interference fringe image; calculating a numerical value representing a color diversity from the color information acquired; and using the calculated numerical value representing the color diversity as an index for evaluating a tear fluid state” can be written in a book, could be performed by a human using a pencil and paper or performed by a human using mental steps or basic critical thinking which may or may not be automated, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and think about in the results in Grams).  Therefore, the exception with, or by use of, a particular machine does not apply.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind except for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements of claims 1-5 are recited at a high-level of generality such that it amounts no more than mere instructions to perform the steps. Accordingly, the limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, claims are directed to an abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miwa (US 2005/0162611; already of record).
Regarding claims 1 and 6, Miwa discloses, a method and device for evaluating a tear fluid state (Figs. 1-4) comprising: 
acquiring color information (10) in a predetermined region (121) of a tear fluid interference fringe image (Para. 0020); 
calculating (20) a numerical value representing a color diversity from the color information acquired (Para. 0020, 0023 and 0028); and 
using the calculated numerical value representing the color diversity as an index (22) for evaluating a tear fluid state (Para. 0020, 0023 and 0028).
Regarding claim 2, Miwa discloses, the color information is luminance of at least one or more color elements of red, green, and blue possessed by a pixel (Para. 0020, 0023 and 0028); and the numerical value representing the color diversity is a variation of the luminance (Para. 0020, 0023 and 0028).
claim 3, Miwa discloses, the variation of the luminance is a variance of the luminance or a standard deviation of the luminance (Para. 0023 and 0027-0029).
Regarding claim 4, Miwa discloses, the color information is a hue of the pixel (Para. 0023 and 0027-0029); and the numerical value representing the color diversity is a ratio between a number of sections in which a number of elements is not empty and a number of sections in which a number of elements is empty, the sections being obtained by dividing the hue into predetermined sections (Para. 0023 and 0027-0029).
Regarding claims 5 and 7-9, Miwa discloses, the tear fluid interference fringe image includes a plurality of frame images constituting a movie image; and the color information in the predetermined region is acquired in each of the frame images and the numerical value representing the color diversity is calculated from the color information acquired (Para. 0023 and 0027-0029).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        06/22/2021